Order entered April 19, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00041-CR

                            SELVIN NELSON LOPEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F05-19061-J

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file, within TEN DAYS of the

date of this order, a supplemental record containing appellant’s notice of appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE